      Case 1:18-cv-00005-AW-GRJ Document 41 Filed 03/22/21 Page 1 of 4




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      GAINESVILLE DIVISION

JOHN E. HARTLEY,
      Petitioner,
v.                                                    Case No. 1:18-cv-5-AW-GRJ
SECRETARY, FLORIDA DEP’T OF
CORRECTIONS,
     Respondent.
_______________________________/
        ORDER ADOPTING REPORT AND RECOMMENDATION

      John E. Hartley initiated this case with his § 2254 petition attacking his state

conviction and sentence. ECF No. 1. The magistrate judge issued a report and

recommendation concluding the petition should be denied without an evidentiary

hearing. ECF No. 39. Hartley responded with objections, but rather than challenge

specific portions of the report and recommendation, the objections reiterated the

arguments in Hartley’s petition and reply. See ECF No. 40 at 1-2 (“The Petitioner is

not going to waste this honorable court’s valuable time with a lot of wording and

case law, Petitioner[’s] habeas corpus and reply to the Attorney General’s response

speak for [themselves].”).

      I have carefully considered the petition, the response, the reply, the report and

recommendation, and Hartley’s objections. I now conclude that the report and

recommendation should be adopted.


                                          1
      Case 1:18-cv-00005-AW-GRJ Document 41 Filed 03/22/21 Page 2 of 4




       Hartley’s first claim is that appellate counsel was ineffective. Hartley testified

at his first trial, and at his second trial, the state introduced his recorded testimony

from the first trial. According to Hartley’s petition, the introduction of this testimony

let the jury know there had been a first trial because of an isolated reference in a

question—“give the jury an idea of what that work comprised of . . . .” ECF No. 1

at 15. I agree with the magistrate judge that Hartley did not show deficient

performance or prejudice. And he certainly did not show that the state court’s

conclusion on that score was an unreasonable application of Strickland. Cf.

Harrington v. Richter, 562 U.S. 86, 103 (2011).

       Hartley’s second claim is that trial counsel was ineffective for not objecting

to the use of the recorded testimony at the second trial because the testimony (from

the first trial) was involuntary. ECF No. 1 at 17. Hartley argues that he was

misadvised at the first trial about the consequences of his testifying. Again, I agree

with the magistrate judge. There was no showing that the testimony from the first

trial was involuntary. Indeed, the record includes part of the first trial’s transcript, in

which Hartley told the judge that he had discussed with counsel the pros and cons of

testifying, that he understood he could be impeached as to his convictions, that he

was making the decision to testify freely, and that he would not likely be permitted

to use the fact that he testified in any postconviction proceeding about ineffective




                                            2
      Case 1:18-cv-00005-AW-GRJ Document 41 Filed 03/22/21 Page 3 of 4




assistance of counsel. ECF No. 29-27 at 200-03. At any rate, Hartley has not shown

that the state court’s rejection of this claim was an unreasonable application of law.

      Hartley’s third claim is that his trial counsel was ineffective for not objecting

to impeachment of one of his witnesses. ECF No. 1 at 18. As the magistrate judge

concluded, the objection would have been futile, so there was no deficient

performance. Again, Hartley has not shown that the state court’s decision was an

unreasonable application of law.

      Finally, Hartley contends trial counsel was ineffective for not objecting to the

jury instructions. Part of the Stand-Your-Ground instruction said “[i]f the defendant

was not engaged in an unlawful activity and was attacked in any place where he had

a right to be, he had no duty to retreat and had the right to stand his ground.” ECF

No. 29-12 at 107. According to Hartley, the “not engaged in an unlawful activity”

language meant the jury would have to reject the defense because he was unlawfully

using crack cocaine. But the instruction was a standard instruction, and it faithfully

tracked the language of the then-applicable Stand-Your-Ground law. Counsel did

not perform deficiently by not objecting. And the state court’s rejection of this claim

was not an unreasonable application of Strickland.

      For these reasons, I conclude the petition must be denied. The last question is

whether to grant a certificate of appealability. I find that Hartley has not “made a




                                          3
      Case 1:18-cv-00005-AW-GRJ Document 41 Filed 03/22/21 Page 4 of 4




substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2),

so I will deny a certificate of appealability.

      It is now ORDERED:

      1.     The Report and Recommendation (ECF No. 39) is adopted and

incorporated into this order.

      2.     The clerk will enter a judgment that says, “The § 2254 petition is denied

on the merits without an evidentiary hearing.”

      3.     A certificate of appealability is DENIED.

      4.     The clerk will close the file.

      SO ORDERED on March 22, 2021.

                                         s/ Allen Winsor
                                         United States District Judge




                                              4
